Matter of Chelsea Garden Ctr., Inc. v Commissioner of Jurors & County Clerk, Kings County of the State of N.Y. (2019 NY Slip Op 08667)





Matter of Chelsea Garden Ctr., Inc. v Commissioner of Jurors & County Clerk, Kings County of the State of N.Y.


2019 NY Slip Op 08667


Decided on December 4, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 4, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
RUTH C. BALKIN
JOHN M. LEVENTHAL
JOSEPH J. MALTESE, JJ.


2019-10710

[*1]In the Matter of Chelsea Garden Center, Inc.
vCommissioner of Jurors and County Clerk, Kings County of the State of New York, respondent.


Bruce A. Feldman, New York, NY, for petitioner.
John W. McConnell, New York, NY (Shawn Kerby of counsel), for respondent.

DECISION & JUDGMENT
Proceeding pursuant to CPLR article 78 in the nature of mandamus, inter alia, to compel the respondent to provide the petitioner with the dates and times of jury duty service for a certain individual.
ADJUDGED that the petition is denied and the proceeding is dismissed on the merits, without costs or disbursements.
The extraordinary remedy of mandamus will lie only to compel the performance of a ministerial act, and only where there exists a clear legal right to the relief sought (see Matter of Legal Aid Socy. of Sullivan County v Scheinman , 53 NY2d 12, 16).  The petitioner has failed to demonstrate a clear legal right to the relief sought.
RIVERA, J.P., BALKIN, LEVENTHAL and MALTESE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court